Exhibit 10.21



[med_bluesm.gif]

PERFORMANCE SHARE AWARD AGREEMENT
2003 LONG-TERM INCENTIVE PLAN
(For _______ Performance Cycle)


Awarded to Performance Cycle Target Award Initial Performance Shares Target Cash
Award  


       
Social Security Number
  Initial Valuation Price    
 

1.      Performance Share Award.   Medtronic, Inc., a Minnesota Corporation (the
“Company”), hereby grants to the individual named above (“you”) a Performance
Share Award (the “Award”) based on the target award specified above (“Target
Award”), under the terms and conditions set forth in this agreement (the
“Agreement”) and in the Medtronic, Inc. 2003 Long-Term Incentive Plan (the
“Plan”). In the event of any inconsistency between the terms of the Agreement
and the Plan, the terms of the Plan shall govern. Capitalized terms used but not
defined shall have the meaning ascribed thereto in the Plan.

2.      Performance Targets.   The payout under this Award will be based on the
following pre-established performance targets:

(a)  Company performance will be measured using three criteria: 3-year
Cumulative Diluted Earnings Per Share (“Cumulative Diluted EPS”), 3-year Average
Annual Revenue Growth (“Average Revenue Growth”), and 3-year Average After-Tax
Return on Net Assets (“Average After-Tax RONA”) as shown in the grid below. The
performance measures will be weighted as follows: Cumulative Diluted EPS
weighted __%, Average Revenue Growth weighted __%, and Average After-Tax RONA
weighted __%. The award constituting the payout may be greater than, equal to,
or less than the original ant based upon actual performance relative to these
targets.

  % of Performance Share Award Earned     20%   40%   60%   80%   100%   120%  
140%   160%   180%   Diluted EPS growth %                                      
                      CUMULATIVE DILUTED EPS                                    
                        AVERAGE REVENUE GROWTH                                  
                          AVERAGE AFTER-TAX RONA                                
                         

        Across the top of the grid are the percentages of the Performance Share
Award to be earned based on the actual company performance against these three
criteria for the three years of the award cycle. This performance determines the
percentage of the Target Award that will be paid out at the end of the
three-year cycle.

(b)  To earn a payout, performance must meet or exceed the threshold Average
After-Tax RONA and Cumulative Diluted EPS targets. The threshold targets for
this Award are an Average After-Tax RONA of __% and a Cumulative Diluted EPS of
$____. If Company performance is below threshold for either of these measures,
no award payout will be made.

(c)  To determine payout, the percentage across the top of the grid is earned
based on achievement of Company performance according to the targets within the
grid for each of the three performance measures, multiplied by the weight. To
illustrate, if Company performance results in a Cumulative Diluted EPS of $____,
an Average Revenue Growth of __%, and After-Tax RONA of __%, the payout would be
calculated as follows:

Performance Measure % Award Earned Weight   Cumulative Diluted EPS  ___% x ___%
= ____% Average Revenue Growth  ___% x ___% = ____% Average After-Tax RONA  ___%
x ___% = ____% % Payout of Original Grant      ____%

3.  Valuation of Stock-based Component.   The value of each Performance Share
(stock-based component) earned is based on the average fair market value per
share of Medtronic common stock for the last 20 trading days of the three-year
performance cycle. The maximum value of a Performance Share under this Award is
limited to three times the initial valuation price shown above, which is the
average fair market value for the last 20 trading days in Medtronic’s 2005
fiscal year ($_______). The maximum stock price under this Award for the purpose
of valuation is therefore $________ based on the initial valuation price. If the
average fair market value of Medtronic stock at the end of the performance cycle
exceeds the maximum stock price, the number of Performance Shares issued will be
ratably reduced.



– Continued on next page –

--------------------------------------------------------------------------------

4.  Valuation of Cash-based Component.   The value of the cash-based component
is linked only to the performance matrix. There is no link to stock price.

5.  Calculation of Cumulative Diluted EPS, Average Revenue Growth, and Average
After-Tax RONA

      Cumulative Diluted EPS is calculated by adding the Diluted EPS for each of
the three years.

      Average Revenue Growth is the simple annual growth in revenue over the
three-year period excluding the effects of foreign exchange rates.

      Average After-Tax RONA is the simple average of the After-Tax RONA for
each of the three years of the cycle.

6.  Payment of Award.   50% of the Award payout (stock-based component) is in
the form of Medtronic common stock and 50% of the Award payout (cash-based
component) is paid in cash. The amount of stock and cash paid out under the
Award will be based on the valuation described in paragraphs 3 and 4 hereof.

7.  Withholding Taxes.   You are responsible for any federal, state, local or
other taxes applicable upon payout of the Award. For tax purposes, the value of
your stock is equal to the fair market value on the date the stock is issued.
The Company may withhold any taxes due from any payments under this Award or
from any other wages that the Company owes you.

8.  Termination.   In the event of your death, Disability or Retirement you will
be entitled to a pro rata portion of the Award, provided you have completed a
minimum of six months participation in the cycle. If you terminate for reasons
other than death, Disability or Retirement, you will not be entitled to any
Award payment.

9.  Change in Control/Fundamental Change.   In the event of a Change in Control,
a Fundamental Change or other substantially similar event or occurrence, this
Award will accelerate and vest immediately to the full extent contemplated or
permitted under the Plan.

        10.  Beneficiary Designation.   If a participant dies before completion
of the Award cycle, a portion of the Award may be payable. The Plan permits each
participant to designate a beneficiary to receive payments that may be due in
the event of death. Any beneficiary can be named and you may change your
beneficiaries at any time by submitting a new designation form to Executive
Compensation, LC 245.

11.  Forfeiture of Award.   If you have received or been entitled to receive
payment in cash, delivery of Common Stock or a combination thereof pursuant to
an Award within the period beginning six months prior to your termination of
employment with the Company or its Affiliates and ending when the Award
terminates or is canceled, the Company, in its sole discretion, may require you
to return or forfeit the cash and/or Common Stock received or receivable with
respect to the Award, in the event you are involved in any of the following
occurrences: performing services for or on behalf of a competitor of, or
otherwise competing with, the Company or any Affiliate, unauthorized disclosure
of material proprietary information of the Company or any Affiliate, a violation
of applicable business ethics policies or business policies of the Company or
any Affiliate, or any other occurrence determined by the Committee.  The
Company’s right to require forfeiture must be exercised not later than 90 days
after discovery of such an occurrence but in no event later than 15 months after
your termination of employment with the Company and its Affiliates.  Such right
shall be deemed to be exercised upon the Company’s mailing written notice to you
of such exercise at your most recent home address as shown on the personnel
records of the Company.  In addition to requiring forfeiture as described
herein, the Company may exercise its rights under this Section 10 by terminating
any Award.  If you fail or refuse to forfeit the cash and/or Common Stock
demanded by the Company (adjusted for any intervening stock splits), you shall
be liable to the Company for damages equal to the number of Shares demanded
times the highest closing price per share of the Common Stock during the period
between the date of termination of your employment and the date of any judgment
or award to the Company, together with all costs and attorneys’ fees incurred by
the Company to enforce this provision.

12.  Acknowledgment.   Your receipt of the Performance Share Award and this
Agreement constitutes your agreement to be bound by the terms and conditions of
this Agreement and the Plan. Your signature is not required in order to make
this Agreement effective.



MEDTRONIC, INC.


By:



 

--------------------------------------------------------------------------------